UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------X
RAPID ANESTHESIA SOLUTIONS, P.C. and
CHARLES STARKE, M.D.,
                        Plaintiffs,
                                                 ORDER ADOPTING REPORT
                                                 AND RECOMMENDATION
            -against-                            17-CV-4705 (KAM)(LB)


JOHN H. HAJJAR, SOVEREIGN HEALTH
SYSTEM, and MONARCH ANESTHESIA, INC.,
also known as Monarch Anesthesia of
Jersey City, LLC,
                        Defendants.
--------------------------------------X
MATSUMOTO, United States District Judge:
            On August 10, 2017, plaintiffs Dr. Charles Starke and

Rapid Anesthesia Solutions, P.C., initiated this action against

defendants Dr. John Hajjar, Sovereign Health System, and Monarch

Anesthesia, Inc., regarding payments allegedly owed for

anesthesiological services and the sale of a medical services

contract.   (ECF No. 1, Complaint.)       The plaintiffs later filed

an amended complaint on January 19, 2018, bringing actions for:

(1) declaratory judgment; (2) breach of contract; (3) breach of

covenant of good faith; (4) conversion; and (5) unjust

enrichment.   (ECF No. 12, Amended Complaint (“Am. Compl.).)        The

defendants subsequently moved to dismiss, and the plaintiffs

opposed their motion.     (See generally ECF Nos. 14-17.)     The


                                      1
court referred the motion to dismiss to the Honorable Lois

Bloom, United States Magistrate Judge, on October 12, 2018.

          Presently before the court is a report and

recommendation issued on December 19, 2018 by Judge Bloom,

recommending that the court forgo adjudicating the pending

motion to dismiss, and instead dismiss this action for lack of

subject matter jurisdiction due to plaintiffs’ failure to

adequately plead citizenship.   (ECF No. 19, Report and

Recommendation (“R&R”)).   Plaintiffs timely objected to Judge

Bloom’s R&R.   (ECF No. 20, Plaintiffs’ Written Objections to

Report and Recommendations (“R&R Objections”)).   For the reasons

set forth below, the court adopts Judge Bloom’s R&R with a minor

modification and orders that within thirty days of entry of this

Order, plaintiffs provide affidavits or sworn declarations from

individuals with knowledge establishing the existence of

diversity jurisdiction.

                           LEGAL STANDARD
I.   Review of R&R
          A district court may refer a dispositive motion to a

magistrate judge for a report and recommendation.   See 28 U.S.C.

§ 636(b)(1).   When a magistrate judge issues a report and

recommendation, “any party may serve and file written

objections.”   Id.; accord Fed. R. Civ. P. 72(b) (“[A] party may

serve and file specific written objections to the proposed


                                 2
findings and recommendations.”) (emphasis added).     The district

court shall then review the portions of the report and

recommendation to which a party has timely objected under a de

novo review standard, and “may accept, reject, or modify, in

whole or in part, the findings or recommendations made by the

magistrate judge.”    Id.   However, “[g]eneral or conclusory

objections, or objections which merely recite the same arguments

presented to the magistrate judge, are reviewed for clear

error.”    New York City Dist. Council of Carpenters v. Allied

Design & Constr., LLC, 335 F. Supp. 3d 349, 351 (E.D.N.Y. 2018)

(citations omitted); see also Mario v. P & C Food Markets, Inc.,

313 F.3d 758, 766 (2d Cir. 2002) (“[M]erely referring the court

to previously filed papers or arguments does not constitute an

adequate objection under     . . . Fed. R. Civ. P. 72(b) . . . .”).

The court also may adopt “those portions of a report and

recommendation to which no timely objections have been made,

provided no clear error is apparent from the face of the

record.”    DiMartino v. Berryhill, 327 F. Supp. 3d 533, 535

(E.D.N.Y. 2018).

II.   Subject Matter Jurisdiction
            “‘It is a fundamental precept that federal courts are

courts of limited jurisdiction’ and lack the power to disregard

such limits as have been imposed by the Constitution or

Congress.”    Durant, Nichols, Houston, Hodgson & Cortese-Costa

                                    3
P.C. v. Dupont, 565 F.3d 56, 62 (2d Cir. 2009) (citing Owen

Equipment & Erection Co. v. Kroger, 437 U.S. 365, 374 (1978)).

By statute, district courts have original jurisdiction over “all

civil actions where the matter in controversy exceeds the sum or

value of $75,000 . . . and is between . . . citizens of

different States[.]”   28 U.S.C. § 1332(a).    “A plaintiff

asserting subject matter jurisdiction has the burden of proving

by a preponderance of the evidence that it exists.”     Makarova v.

United States, 201 F.3d 110, 113 (2d Cir. 2000).     “[T]he party

invoking federal jurisdiction . . . must allege a proper basis

for jurisdiction in his pleadings and must support those

allegations with ‘competent proof’ if . . . the court sua sponte

raises the question[.]”   Linardos v. Fortuna, 157 F.3d 945, 947

(2d Cir. 1998) (citations omitted).

                            DISCUSSION
          Judge Bloom recommended that the court dismiss this

action for lack of subject matter jurisdiction and forgo

adjudicating the motion to dismiss.   (ECF No. 19 at 9, R&R.)

The R&R concluded that the plaintiffs failed to meet the

diversity requirement because the plaintiffs did not establish

the citizenship of the defendants or identify all entities whose

citizenship was at issue.   (Id. at 5-6, 8.)    Plaintiffs disagree

with this conclusion, referring to several statements in their

past filings as information sufficient to establish diversity

                                 4
and subject matter jurisdiction.          (ECF No. 20, R&R Objections.)

Because plaintiffs’ objections are general, 1 refer to past

filings, or repeat facts from those filings, the court need only

review the report and recommendation for clear error, but also

reviews the R&R de novo.      Having reviewed the R&R, the court

finds no clear error, and further finds on de novo review that

the court lacks subject matter jurisdiction.          Judge Bloom’s

report and recommendation is adopted in its entirety.            The court

addresses the plaintiffs’ objections below solely for the sake

of clarity.

I.   Plaintiffs’ Objections
               A. Citizenship of the Parties

           Plaintiffs raise only a few objections regarding

citizenship.    They claim that the amended complaint “states more

than the bare statement of residency.”         (ECF No. 20 at 3, R&R

Objections.)    The R&R Objections do not specifically identify

any statements regarding the citizenship of the individual

parties in the complaint, but state that “paragraph 4, 5 and 6

spell out the diversity of the [corporate] parties.”            (Id.)

Finally, the Objection also cite a letter the plaintiffs

previously filed in support of their case.          (ECF No. 20 at 4,


1 There is one objection that appears to refer specifically to the R&R. See
RR Objections at 3 (“The Complaint further states more than the bare
statement of residency Report. Pages 5-6.”). However, the text following
that statement refers only to information that Judge Bloom already
considered.

                                      5
R&R Objections.)     That letter states that the court “has

jurisdiction over this case because of the diversity of the

residence of the Plaintiffs, not Defendants . . . .”             (ECF No.

10, Pre-motion Conference Response Letter (“PMC letter”).)

            Plaintiffs fail to establish the citizenship of either

plaintiff Dr. Starke or defendant Dr. Hajjar.           “[I]t is well-

established that allegations of residency alone cannot establish

citizenship.”     Canedy v. Liberty Mut. Ins. Co., 126 F.3d 100,

103 (2d Cir. 1997).      “An individual's citizenship, within the

meaning of the diversity statute, is determined by his

domicile.”    Palazzo ex rel. Delmage v. Corio, 232 F.3d 38, 42

(2d Cir. 2000).     Statements regarding residency are “relevant

only to the extent [they] assist[] in establishing domicile.”

Chigirinskiy v. Panchenkova, 252 F. Supp. 3d 379, 381 (S.D.N.Y.

2017).   As the Report and Recommendation correctly states, the

amended complaint refers only to the residency of Dr. Starke and

Dr. Hajjar.    (ECF No. 19 at 5-6, R&R.)        Notably, the Objections

themselves also refer only to residency, rather than domicile 2 or

citizenship.    (ECF No. 20 at 3, R&R Objections (“Dr. Starke, a

resident of New York . . .”).)




2 “Domicile” is mentioned once in the R&R Objections in a footnote.  (ECF No.
20 at 3.) However, it is mentioned in an example of how another court
proceeded in an action with unestablished subject matter jurisdiction.
Plaintiffs have not actually established the domicile of any parties, as the
court ordered in plaintiff’s cited example case.

                                      6
            Plaintiffs’ PMC letter fails to help save their case

for two reasons.    The first is that, as with the plaintiffs’

other filings, the letter merely refers to residence, rather

than domicile or citizenship.    (ECF. No. 10 at 1, PMC letter.)

The second is that the letter incorrectly states the law,

suggesting that diversity between the plaintiffs is key.        (See

id.)   But diversity jurisdiction requires “complete diversity so

that each plaintiff’s citizenship must be different from the

citizenship of each defendant.”    Briarpatch Ltd., L.P v. Phoenix

Pictures, Inc., 373 F.3d 296, 302 (2d Cir. 2004).

            Plaintiffs also fail to establish the citizenship of

the corporate parties.    Plaintiffs do not state the state(s) of

incorporation, headquarters, or the principal place of business

for any of the corporate entities, instead referring to the

states where entities are “licensed” or “authorized” to conduct

business.    (See ECF No. 12 ¶¶ 1-3, Am. Compl.)     The R&R also

notes an additional problem regarding defendant Monarch.        (See

ECF No. 19 at 7-8, R&R.)    Plaintiffs refer to Monarch as an LLC

with multiple members, but do not identify those members or the

citizenship of those members.    Defendant Dr. Hajjar stated in

his declaration that he is, and at all relevant times has been,

the sole shareholder of Monarch.       (See ECF No. 14-1 ¶ 6,

Declaration of John Hajjar.)    Although the plaintiff bears the

burden of establishing that subject matter jurisdiction exists,

                                   7
the court may refer to evidence outside the pleadings in

resolving a motion to dismiss for lack of subject matter

jurisdiction.    Makarova v. United States, 201 F.3d 110, 113 (2d

Cir. 2000).    But because plaintiffs have not established Dr.

Hajjar’s citizenship, the court still cannot determine Monarch’s

citizenship.    Absent the information described above, the

plaintiffs cannot establish that there is diversity between

plaintiffs and defendants.

          Furthermore, if one of the defendants is a joint

venture, the plaintiffs must also establish the joint venture’s

citizenship.    Plaintiffs allege that the ambulatory center “was

intended to be a joint venture” and that plaintiff Dr. Starke

“received shares of stock in the ambulatory center.”     (ECF No.

12 ¶ 5, Am. Compl.)    It is unclear from the complaint whether

one of the named defendants is a joint venture.    Plaintiffs

suggest that they are entitled to “their proper share of profit

. . . from Monarch.”    (Id.)   However, the plaintiffs also state

that Monarch was created after the establishment of the

(intended) joint venture ambulatory center.    (Id.)   If the

plaintiffs are alleging that Monarch is a joint venture (or seek

to add the ambulatory center or another entity as a new

defendant), they should have identified each member of the joint

venture and each member’s citizenship.    “For diversity purposes,

the citizenship of a joint venture is the citizenship of each of

                                   8
its members.” Schiavone Const. Co. v. City of New York, 99 F.3d

546, 548 (2d Cir. 1996)(citing Carden v. Arkoma Associates, 494

U.S. 185, 195-96 (1990)).

           The plaintiffs should also be aware that a claim to be

a member of an LLC or joint venture with a defendant may destroy

diversity.   See Curley v. Brignoli, Curley & Roberts Assocs.,

915 F.2d 81, 84 (2d Cir. 1990) (interpreting Carden v. Arkoma

Associates to mean that the citizenship of limited partners

suing their partnership would destroy diversity because their

citizenship would be attributed to the partnership); Keith v.

Black Diamond Advisors, Inc., 48 F. Supp. 2d 326, 330 (S.D.N.Y.

1999) (“Because Pace is a New York LLC and not a New York

corporation, jurisdiction is determined by the citizenship of

each of Pace's individual members. Plaintiff Keith is a member

of Pace. As a result, complete diversity is lacking.”); Schibuk

v. Poinciana-Regency Ltd. P'ship, 764 F. Supp. 878, 881

(S.D.N.Y. 1991) (“[T]here can be no diversity of citizenship in

a suit by a limited partner against the limited partnership—

regardless of the citizenship of other limited partners—since

plaintiff's citizenship would be present on both sides of the

case.”).

             B. Personal Jurisdiction

           Plaintiffs’ claims in their Objections (and other

filings) regarding the relationships among the parties and the

                                 9
work performed by them are irrelevant to the subject matter

jurisdiction analysis.   Plaintiffs argue that “paragraphs 4 and

5 of the Complaint . . . set[] forth the conduct giving rise to

the activities of the Plaintiffs and Defendants in New York and

New Jersey.”   (ECF No. 20 at 3, R&R Objections.)   Paragraph 4 of

the complaint explains that defendant Dr. Hajjar, purported CEO

of defendant Sovereign Health Systems, traveled to New York from

New Jersey and recruited plaintiff Dr. Starke to perform medical

services at Surgicare of Jersey City, New Jersey.      (ECF No. 12 ¶

4, Am. Compl.)   This was part of a plan to charge higher fees in

New Jersey than were allowable in New York.    (Id.)    The

complaint further describes the relationship between the

parties, including organizational structure, entitlement to

payments, and the establishment of Monarch as the billing

entity.   (Id. ¶ 5.)   The Objections summarize these paragraphs

and conclude that there is “no question that Dr. Starke . . .

came from New York to New Jersey to the SurgiCare Center and

performed services for Monarch Anesthesia.”    (ECF No. 20 at 3,

R&R Objections.)   The Objections also note that the operating

agreement between Monarch and RAS “reflects that SurgiCare along

with Monarch was functioning in Jersey City, New Jersey . . . .”

(ECF No. 20 at 3, R&R Objections.)    Finally, the Objections

state that the plaintiffs have already filed a letter “defining

the basis of the parties[’] non-violation of due process.”      (ECF

                                 10
No. 20 at 4, R&R Objections.)   That PMC letter describes the

conduct of the parties from the formation of the relationship

through the date of filing of the letter.     (ECF No. 10, PMC

letter.)   It also discusses Dr. Hajjar and Monarch’s business

and legal activities in the state of New York.     (Id.)

           The plaintiffs’ arguments above address personal

jurisdiction, rather than subject matter jurisdiction.      “[D]ue

process requires a plaintiff to allege (1) that a defendant has

certain minimum contacts with the relevant forum, and (2) that

the exercise of jurisdiction is reasonable in the

circumstances.”   In re Terrorist Attacks on Sept. 11, 2001, 714

F.3d 659, 673 (2d Cir. 2013) (internal quotations omitted).

Even absent plaintiffs’ reference to “due process” in their

Objections, it appears that the facts highlighted by the

plaintiffs in the PMC letter and Objections are alleged to

demonstrate minimum contacts.   Moreover, the plaintiffs’ PMC

letter itself also demonstrates that these facts are alleged to

establish personal jurisdiction.     The letter refers to

defendants’ “continued presence in the State of New York.”       (ECF

No. 10 at 1, PMC letter; see also id. at 3 (“[Defendants’]

affiliations in the New York area are ‘continuance’ [sic] and

‘systematic’ to render them ‘at home’ in New York.”) (collecting

cases).)



                                11
            C. Disposition of this Case

          The plaintiffs argue that the court “should accept

jurisdiction” and that the defendants have not raised a subject

matter jurisdiction argument because it is “self evident to the

parties that there is diversity of the jurisdiction[.]”       (ECF

No. 20 at 4, R&R Objections.)   Jurisdiction is not something the

court will merely accept or reject.      “[W]here [jurisdiction]

does not . . . exist, neither the litigants nor the court itself

can confer it.”   City of New York v. Exxon Corp., 697 F. Supp.

677, 687 (S.D.N.Y. 1988).   It also does not matter whether the

defendants have raised the issue or whether the parties believe

the existence of diversity and subject matter jurisdiction are

self-evident.   “It is common ground that . . . the court sua

sponte, at any stage of the proceedings, may raise the question

of whether the court has subject matter jurisdiction; and, if it

does not, dismissal is mandatory.”      Manway Const. Co. v. Hous.

Auth. of City of Hartford, 711 F.2d 501, 503 (2d Cir. 1983)

(citing Fed. R. Civ. P. 12(h)).

          In addition to their argument that the court should

accept jurisdiction, the plaintiffs also suggest that this case

should not be dismissed outright.      (ECF No. 20 at 3.)   In a

footnote, plaintiffs refer to a case cited in the R&R (Mackason

v. Diamond Fin. LLC, 347 F. Supp. 2d 53 (S.D.N.Y. 2004)) in

which a court ordered the parties to file affidavits identifying

                                  12
facts sufficient to demonstrate diversity of citizenship, rather

than dismissing the case.   (ECF No. 20 at 3 (citing ECF No. 19

at 4, R&R).)   The R&R itself contemplates allowing plaintiffs

time to establish diversity of citizenship.   (R&R at 9, n.5

(“Should Plaintiffs be able to cure the deficiencies of the

Amended Complaint to establish diversity of citizenship, the

Court should consider granting Plaintiffs fourteen (14) days

from the date of adoption of this Report and Recommendation to

do so.”).)

          Allowing the plaintiffs time to address the

jurisdictional problem is appropriate.   “Defective allegations

of jurisdiction may be amended, upon terms, in the trial or

appellate courts.”   28 U.S.C. § 1653.   Courts “‘generally afford

an opportunity for amendment’ of the pleadings to cure defective

jurisdictional allegations unless the record clearly indicates

that the complaint could not be saved by any truthful

amendment[.]’”   Durant, Nichols, Houston, Hodgson & Cortese-

Costa P.C. v. Dupont, 565 F.3d 56, 65 (2d Cir. 2009) (citing

Canedy v. Liberty Mut. Ins. Co., 126 F.3d 100, 103 (2d Cir.

1997)).   These amendments are “freely permitted where necessary

to avoid dismissal on purely technical grounds.”   Canedy, 126

F.3d at 103.   Supplemental affidavits regarding domicile or

states of incorporation can establish citizenship and

satisfactorily resolve jurisdictional issues.   See id.

                                13
                           CONCLUSION
           For the foregoing reasons, and upon both clear error

and de novo review, the court adopts Judge Bloom’s Report and

Recommendation, with one modification.    Although the court will

not adjudicate defendants’ motion to dismiss, the court will

allow the plaintiffs 30 days from entry of this Order, and

adoption of the R&R, to file an affidavit addressing the

jurisdictional deficiencies raised in the Report and

Recommendation and this Order.   If the plaintiffs fail to file

an affidavit within thirty days, or if the affidavit does not

sufficiently establish diversity of citizenship, the court will

dismiss this action for lack of subject matter jurisdiction.



SO ORDERED.


Dated:    January 18, 2018
          Brooklyn, New York


                                      __________/s/_   ____________
                                      HON. KIYO A. MATSUMOTO
                                      United States District Judge
                                      Eastern District of New York




                                 14
